                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHIGAN AMBULATORY
SURGICAL CENTER, LLC,
                                                   Case No. 16-cv-14507
                  Plaintiff,
                                                   Paul D. Borman
v.                                                 United States District Judge

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

               Defendant.
______________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (ECF NO. 30)

      This case involves Plaintiff Michigan Ambulatory Surgical Center, LLC’s

(“Michigan Ambulatory”) claim for the payment of no-fault insurance benefits for

treatment provided on February 9, 2016, to Defendant State Farm Mutual Automobile

Insurance Company’s (“State Farm”) insured, Tamika R. Burrell, in connection with

injuries allegedly suffered by Ms. Burrell in an August 19, 2014 motor vehicle

accident. Michigan Ambulatory relies on two different assignments from Ms. Burrell

in making its claim for payment from State Farm.

      State Farm filed a motion for summary judgment (ECF No. 30) and Plaintiff



                                        1
filed a response (ECF No. 31). The Court held a hearing on June 28, 2018, and

received supplemental briefing from the Plaintiff on July 4, 2018 (ECF No. 34). For

the reasons that follow, the Court GRANTS State Farm’s motion for summary

judgment.

I.    BACKGROUND

      Ms. Burrell was involved in an automobile accident on August 19, 2014, while

merging onto Northbound I-75 from EB I-696, when she was unable to stop and

crashed into the back of the vehicle in front of her. (ECF No. 30, Def.’s Mot. Summ.

J. Ex. B, State of Michigan Crash Report PgID 776.) At the time, Ms. Burrell was

insured with State Farm under a no-fault insurance policy. Responding officers

categorized the extent of damage to both vehicles as a category “1,” noting that neither

vehicle’s airbags deployed. (Id.) The Royal Oak Fire Department responded, noting

that Ms. Burrell was alert and oriented, complaining of pain in multiple areas, but had

no visible sign of injury. Royal Oak responders noted that there was “very little

damage to her vehicle,” and her “airbag did not deploy.” (Id. Ex. C, Royal Oak Fire

Department Patient Care Record PgID 780.) Despite the minimal damage to the

vehicles, both of which were driveable, Ms. Burrell was taken by ambulance to

Southfield Providence Hospital. (Id. at PgID 781.) Ms. Burrell was informed at the

Emergency Department that her exam did not show any sign of serious injury from


                                           2
the car accident. She was given prescriptions for Ibuprofen, Darvocet, and Eye Drops

and was released that same day with no restrictions. (Def.’ Mot. Summ. J. Ex. D,

Providence Hospital ED Notes, PgID 784-788.) Ms. Burrell continued to treat with

various providers over the next several months, and State Farm paid benefits of nearly

$31,000.00, until March 13, 2015, when State Farm discontinued benefits based on

a provider’s report that Ms. Burrell had reached maximum improvement as a result

of her 2014 car accident and based upon surveillance video of Ms. Burrell

demonstrating her improved physical abilities. (Id. Exs. E-G.) According to State

Farm, subsequent examinations of Ms. Burrell ordered by State Farm demonstrated

that any injuries she had sustained as a result of the August 2014 automobile accident

had resolved and none of her accident-related injuries necessitated surgery.

      On February 9, 2016, Ms. Burrell did undergo surgery at Michigan Ambulatory

for injuries Michigan Ambulatory alleges are related to her August 19, 2014

automobile accident. The total cost of the services provided by Michigan Ambulatory

was $123,467.00. (ECF No. 31, Pl.’s Resp. to Mot. Summ. J. Ex. B.)1 In its original

Complaint in this action, Michigan Ambulatory sought to recover no-fault benefits


1
  Plaintiff’s physical condition, and the necessity (or not) for the surgical procedure
at Michigan Ambulatory on February 9, 2016, are not at issue in this action. As a
point of note, Plaintiff does not dispute any of this factual background, which was
provided by State Farm, and proceeds directly to the subject of the assignments, which
are at the heart of this case.

                                          3
directly from State Farm under Michigan’s No-Fault statute for unpaid medical

expenses for surgical services provided to Ms. Burrell on February 9, 2016, for

injuries allegedly related to the August 19, 2014 accident. As a result of the Michigan

Supreme Court’s May 25, 2017 decision in Covenant Medical Center, Inc. v. State

Farm Mut. Auto. Ins. Co., 500 Mich. 191 (2017), which established that medical

providers such as Michigan Ambulatory do not have a statutory claim under the

Michigan No-Fault Act to recover personal protection insurance benefits directly from

no-fault insurers, Michigan Ambulatory now seeks to rely instead on two separate

assignments, one executed by Ms. Burrell on the day of her February 9, 2016 surgery

and one executed by her on June 12, 2017, after the Covenant decision was issued and

after Ms. Burrell had settled with State Farm her claim for no-fault benefits allegedly

related to her August 19, 2014 accident through case evaluation in another case before

this Court. That case evaluation resulted in a dismissal with prejudice of Ms. Burrell’s

claims for no-fault benefits from State Farm related to her August 19, 2014

automobile accident.2 ZMC Pharmacy, LLC v. State Farm Mutual Auto. Ins. Co., 307


2
  In an Opinion and Order issued on March 30, 2018, this Court denied State Farm’s
motion to dismiss this action because State Farm relied on matters outside the
pleadings. But the Court granted Plaintiff’s motion to amend the Complaint to rely
on the assignments that are now challenged by State Farm in this motion for summary
judgment. Michigan Ambulatory Surgical Center, LLC v. State Farm Mutual
Automobile Insurance Co., No. 16-14507, 2018 WL 1570332 (E.D. Mich. March 30,
2018). In that Opinion and Order, the Court expressly held that State Farm was not

                                           4
F. Supp. 3d 661 (E.D. Mich. 2018).

      A.     Ms. Burrell’s Lawsuit Against State Farm

      On September 3, 2015, Ms. Burrell filed an action in Wayne County Circuit

Court against State Farm. On February 11, 2016, State Farm removed the case to this

Court based upon diversity jurisdiction when Ms. Burrell amended her complaint and

added a claim for uninsured motorist benefits up to the policy limits of $50,000.00,

increasing the amount in controversy above $75,000.00.3 (Burrell v. State Farm Mut.

Auto. Ins. Co., No. 16-cv-10508 (E.D. Mich. 2016) (ECF No. 1, Notice of Removal)).

ZMC Pharmacy, LLC (“ZMC”) and MMT Integrative Services, Inc. (“MMT”)

intervened in the Burrell action seeking to recover for medical services provided to

Ms. Burrell allegedly in connection with her August 2014 motor vehicle accident. As

relevant here, the parties in the Burrell lawsuit stipulated to submit the case to state

court case evaluation in February, 2017, pursuant to Mich. Ct. R. 2.403. (Burrell, 16-



precluded from making the arguments it presents here regarding the effectiveness of
the assignments executed by Ms. Burrell on a more developed record. The parties
have agreed that the record before the Court is sufficient to enable the Court to resolve
State Farm’s summary judgment motion and have requested that the Court resolve the
motion for summary judgment before further discovery or case evaluation.
3
   Further detail regarding Ms. Burrell’s lawsuit against State Farm, not all of which
is relevant here, can be found in this Court’s March 29, 2018 Opinion and Order, ZMC
Pharmacy, LLC v. State Farm Automobile Ins. Co., 307 F. Supp. 3d 661 (E.D. Mich.
2018).

                                           5
cv-10508, ECF No. 20, Stipulation to Submit Matter to State Court Evaluation.) The

parties appeared for state court case evaluation on May 9, 2017, and Plaintiff’s case

evaluation summary included the bills of several providers, including the $123,467.00

bill from Michigan Ambulatory that Michigan Ambulatory seeks to recover now in

this lawsuit from State Farm. (Def.’s Mot. Summ. J., Ex. J, [Ms. Burrell’s] Case

Evaluation Summary, PgID 863.) The parties were required to accept or reject case

evaluation on or before June 6, 2017, as required under Mich. Ct. R. 2.403. Both Ms.

Burrell and State Farm, as well as Intervening Plaintiff MMT, accepted the case

evaluation awards and on July 19, 2017, this Court entered a Stipulated of Order of

Dismissal dismissing all of Ms. Burrell’s claims against State Farm arising out of her

August 19, 2014 motor vehicle accident. (ECF No. 22, Stipulation and Order

Dismissing With Prejudice Plaintiff Burrell’s Claims Against State Farm.) MMT also

dismissed its claims against State Farm. (ECF No. 23, Stipulation and Order

Dismissing With Prejudice Plaintiff MMT’s Claims Against State Farm.) Intervening

Plaintiff ZMC did not accept the case evaluation award but its claims against State

Farm were dismissed on summary judgment, and the Burrell case closed, in the

Opinion and Order issued by this Court on March 29, 2017. ZMC Pharmacy, LLC v.

State Farm Mutual Automobile Ins. Co., 307 F. Supp. 3d 661 (E.D. Mich. 2018). In

that Opinion and Order, the Court concluded that ZMC could not rely on an


                                          6
assignment executed by Ms. Burrell in favor of ZMC on June 12, 2017, because at

that time Ms. Burrell had accepted her case evaluation award, settled her claims

against State Farm for all no-fault benefits related to her August 19, 2014 motor

vehicle accident, and thus had no remaining rights to collect no-fault benefits from

State Farm and therefore had no such rights to assign to ZMC. Id. at *10. As

discussed infra, because Covenant determined that a provider’s rights to recover no-

fault benefits were entirely derivative of the insured’s and ZMC therefore had no

independent cause of action against State Farm, and because Ms. Burrell, who settled

her claims against State Farm for all no-fault benefits due her as a result of the August,

2014 automobile accident had no such rights to assign to ZMC on June 12, 2017, the

Court granted State Farm’s motion to dismiss ZMC. ZMC did not appeal that ruling.

      B.     The February 9, 2016 Assignment

      On February 9, 2016, at 8:26 a.m. the morning of her surgery at Michigan

Ambulatory while she was in the pre-operative stages of her procedure, Ms. Burrell

executed an “Assignment of Rights and Guarantee,” which states that Ms. Burrell was

then “experiencing injuries arising from an accident that occurred on ^Date^ [sic].”4

The Assignment states:



4
  Specialty Surgical Center and Michigan Ambulatory are the same legal entity, as
this Court concluded in its prior Opinion and Order. 2018 WL 1570332, at *5 n. 3.

                                            7
      Assignment of Rights

      I hereby assign to Specialty Surgical Center (the “Center”) my right to
      collect no-fault insurance from my auto insurer for my care at the Center.
      I understand that this assignment does not include my right to any other
      no-fault benefits to which I may be entitled, nor benefits for my care by
      any provider other than the Center.

      I understand and agree that should I pursue a lawsuit against my auto
      insurer, my attorney shall have authority to collect on behalf of the
      Center any bills owed the Center for my care. Further, I agree to notify
      the Center immediately to pursue its rights to expenses owed for my care
      under a lawsuit.

      I understand and agree that this assignment of rights simply allows the
      Center to collect bills for my care at the Center directly from my auto
      carrier; it does not relieve me of my obligation for payment of any
      medical bills for my care at the Center.

      Guarantee

      I guarantee payment of my medical expenses at the Center out of
      settlement of my claim related to the above-identified accident or
      episode.

      Should a judge or jury determine my injuries are not related to a motor
      vehicle accident, this assignment of rights shall be voided, and I will be
      obligated to pay the full amount owed to the Center.

(Def.’s Mot. Ex. I, 2/9/16 Assignment of Rights).5


5
   In its prior Opinion and Order in this case denying State Farm’s motion to dismiss
and granting Michigan Ambulatory leave to amend, this Court determined that
Plaintiff had pleaded facts plausibly suggesting that the 2/9/16 Assignment, which was
signed by Ms. Burrell in the pre-operative phase of her surgical procedure, assigned
Ms. Burrell’s present (and not future) rights to payment as they became due because
it used present tense language to presently transfer “the thing” to the assignee. 2018

                                          8
      C.     Ms. Burrell’s Post-Case Evaluation Assignment to Michigan
             Ambulatory

      As noted supra, on June 12, 2017, after Ms. Burrell had accepted the May 9,

2017 case evaluation award in the Burrell case, and settled her claims against State

Farm for no-fault benefits related to her August 2014 motor vehicle accident, Ms.

Burrell executed an Assignment of rights to Michigan Ambulatory, as she had done

in favor of ZMC on that same date. The June 12, 2017 Assignment to Michigan

Ambulatory purported to assign to Michigan Ambulatory Ms. Burrell’s “no-fault

benefits presently due or past due incurred as a result of” Ms. Burrell’s August 19,

2014 motor vehicle accident. (Def.’s Mot. Summ. J. Ex. L, Assignment of No-Fault

Claim and Release of Medical and Insurance Information.) That June 12, 2017

Assignment provided:

      I assign to Michigan Ambulatory Surgical Center, d/b/a Specialty
      Surgical Center all no-fault benefits presently due or past due incurred
      as a result of my automobile accident(s) and relating to the
      reimbursement of medical billings by Michigan Ambulatory Surgical


WL 1570332, at *6 (citing Estate of Grimmett v. Encompass Indemnity Co., No. 14-
cv-14646, 2017 WL 5592897, at *4 (E.D. Mich. Nov. 21, 2017) (quoting Aetna Ins.
Co. v. Starkey, 116 Mich. App. 640 (1982)). In its March 30, 2018 Opinion and
Order, the Court examined the issue raised by State Farm of whether the Complaint
plausibly pleaded the purported assignment of present (as distinct from future) rights
to payment in the 2/9/16 Assignment. The Court was not called upon to, and did not,
interpret any other language of that Assignment or express any opinion on the validity
of any other aspect of the 2/9/16 Assignment in its March 30, 2018 Opinion and
Order.

                                          9
      Center, d/b/a Specialty Surgical. I assign my right to recover no-fault
      interest and attorney’s fees as it relates to the reimbursement of these
      medical billings. I am not assigning any future benefits.

      I understand that Michigan Ambulatory Surgical Center d/b/a Specialty
      Surgical may pursue collection on its own behalf against my insurance
      company. I grant Michigan Ambulatory Surgical Center d/b/a Specialty
      Surgical and/or its attorneys permission to receive all personal or
      medical information including, but not limited to , insurance claim files,
      insurance policies, and all medical records.

(Def.’s Mot. Summ. J. Ex. L, 6/12/17 Assignment of No-Fault Claim and Release of

Medical and Insurance Information.)

      In this Court’s March 30, 2018 Opinion and Order dismissing ZMC, the Court

declined to dismiss Michigan Ambulatory because Michigan Ambulatory was not a

named party to the Burrell lawsuit and because State Farm’s claim that Michigan

Ambulatory’s bill nonetheless was included by Ms. Burrell in her state court case

evaluation relied on matters outside the pleadings that the Court could not properly

consider on State Farm’s motion to dismiss under Fed. R. Civ. P. 12(b)(6). State Farm

now presents undisputed evidence that Ms. Burrell did expressly “blackboard”

Michigan Ambulatory’s bill in her state court case evaluation, that Michigan

Ambulatory had notice that its bill was included the case evaluation process, and that

Michigan Ambulatory elected not to intervene in Burrell or otherwise participate in

the case evaluation process.



                                         10
      Michigan Ambulatory now purports to rely on these two Assignments in

pursuing its claim for no-fault benefits against State Farm for its February 9, 2016

treatment of Ms. Burrell. But because Ms. Burrell, the assignor and sole possessor of

the statutory right to obtain no-fault benefits under the Michigan no-fault act, filed a

lawsuit against State Farm and settled in full her claim against State Farm for no-fault

benefits due her as a result of her August 19, 2014 motor vehicle accident, Michigan

Ambulatory must look to Ms. Burrell, not to State Farm, for payment of its charges

for Ms. Burrell’s February 9, 2016 surgery.

II.   STANDARD OF REVIEW

      Pursuant to Federal Rule of Civil Procedure 56, a party against whom a claim,

counterclaim, or cross-claim is asserted may file a motion for summary judgment “at

any time until 30 days after the close of all discovery,” unless a different time is set

by local rule or court order. Fed. R. Civ. P. 56(b). Summary judgment is appropriate

where the moving party demonstrates that there is no genuine dispute as to any

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P.

56(a). “Of course, [the moving party] always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate the absence of a


                                          11
genuine issue of material fact.” Celotex, 477 U.S. at 323.

      A fact is “material” for purposes of a motion for summary judgment where

proof of that fact “would have [the] effect of establishing or refuting one of the

essential elements of a cause of action or defense asserted by the parties.” Kendall v.

Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984) (quoting Black’s Law Dictionary 881

(6th ed. 1979)) (citations omitted). A dispute over a material fact is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Conversely,

where a reasonable jury could not find for the nonmoving party, there is no genuine

issue of material fact for trial and summary judgment is appropriate. Feliciano v. City

of Cleveland, 988 F.2d 649, 654 (6th Cir. 1993). “The evidence and all reasonable

inferences which may be drawn therefrom must be viewed in the light most favorable

to the party opposing the summary judgment motion.” Bender v. Southland Corp., 749

F.2d 1205, 1210-11 (6th Cir. 1984). “‘The central issue is whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’” Binay v. Bettendorf, 601

F.3d 640, 646 (6th Cir. 2010) (quoting In re Calumet Farm, Inc., 398 F.3d 555, 558

(6th Cir. 2005)).

      If this burden is met by the moving party, the non-moving party’s failure to


                                          12
make a showing that is “sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial,” will

mandate the entry of summary judgment. Celotex, 477 U.S. at 322-23. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.” Id. at 324. “The test is whether the

party bearing the burden of proof has presented a jury question as to each element in

the case. The plaintiff must present more than a mere scintilla of the evidence. To

support his or her position, he or she must present evidence on which the trier of fact

could find for the plaintiff.” Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000)

(internal quotation marks and citations omitted). In doing so, the non-moving party

may not rest upon the mere allegations or denials of his pleadings, but the response,

by affidavits or as otherwise provided in Rule 56, must set forth specific facts which

demonstrate that there is a genuine issue for trial. Fed. R. Civ. P. 56(e). The rule

requires the non-moving party to introduce “evidence of evidentiary quality”

demonstrating the existence of a material fact. Bailey v. Floyd County Bd. of Educ.,

106 F.3d 135, 145 (6th Cir. 1997); see Anderson, 477 U.S. at 252 (holding that the

non-moving party must produce more than a scintilla of evidence to survive summary

judgment). “A party asserting that a fact . . . is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record.” Fed. R. Civ. P.


                                            13
56(c)(1)(A).

III.   ANALYSIS

       There is no dispute, after the Michigan Supreme Court’s decision in Covenant,

that medical providers such as Michigan Ambulatory do not have an independent

statutory cause of action under the Michigan No-Fault Act to recover personal

protection insurance (“PIP”) benefits from no-fault insurers. Further, the Michigan

Court of Appeals decision in Foote Memorial Hosp. v. Michigan Assigned Claims

Plan, 321 Mich. App. 159, 196 (2017), establishes that Covenant applies retroactively.

The Michigan Court of Appeals has reiterated that Covenant applies retroactively:

“This Court has already held in two recent published decisions that Covenant applies

retroactively.” Jawad A. Shah, M.D. v. State Farm Mutual Auto. Ins. Co., No.

340370, 2018 WL 2121787, at *4 (Mich. Ct. App. May 8, 2018) (citing Foote and

VHS Huron Valley Sinai Hosp. v. Sentinel Ins. Co., 322 Mich. App. 707 (2018)).

Likewise, there is no dispute that Michigan Ambulatory’s claims are derivative of Ms.

Burrell’s claims as the insured is the only person entitled to claim PIP benefits under

the Michigan No-Fault statute. Foote, 321 Mich. App. at 174 (“the right to bring a

personal protection insurance action . . . belongs to the injured party”) (quoting

Hatcher v. State Farm Mut. Ins. Co., 269 Mich. App. 596, 600 (2005)). Covenant

thus dictates that at the time Ms. Burrell executed the February 9, 2016 Assignment,


                                          14
Michigan Ambulatory did not have an independent statutory right to commence a

lawsuit against State Farm to recover no-fault PIP benefits that were due and owing

to Ms. Burrell.

      It is also understood following Covenant, which expressly declined to alter the

rights of an insured to assign rights to a medical provider, that a provider is not

precluded from presenting claims based on a valid contractual assignment from the

insured for presently or past due benefits. “[O]ur conclusion today is not intended to

alter an insured’s ability to assign his or her right to past or presently due benefits to

a healthcare provider.” Covenant, 500 Mich. at 217 n. 40. Plaintiff purports to rely

on two separate assignments here: the one executed on February 9, 2016, the day of

her surgery at Michigan Ambulatory, and one executed on June 12, 2017, after Ms.

Burrell had settled her lawsuit with State Farm for no-fault PIP benefits she alleged

were due and payable as a result of her August 2014 motor vehicle accident.

      The parties agree that Michigan substantive law governs the issues presented

in State Farm’s motion and they do not dispute the generally applicable principles of

the law of assignments. It is axiomatic that “‘[a]n assignee stands in the position of

the assignor, possessing the same rights and being subject to the same defenses.’”

Jawad A. Shah, 2018 WL 2121787, at *8 (quoting Burkhardt v. Bailey, 260 Mich.

App. 636, 653 (2004)). Michigan courts apply the following principles in analyzing


                                           15
the validity of an assignment:

      In Weston v. Dowty, 163 Mich.App. 238, 242, 414 N.W.2d 165 (1987),
      this Court opined “there must be a perfected transaction between the
      parties which is intended to vest in the assignee a present right in the
      thing assigned.” Further, Michigan’s version of the statute of frauds
      requires that an assignment of “things in action” be “in writing and
      signed with an authorized signature by the party to be charged with the
      agreement, contract, or promise....” M.C.L. § 566.132(1)(f) . Thus, under
      Michigan law, a written instrument, even if poorly drafted, creates an
      assignment if it clearly reflects the intent of the assignor to presently
      transfer “the thing” to the assignee. Hovey v. Grand Trunk W. R. Co.,
      135 Mich. 147, 149, 97 N.W. 398 (1903).

      Foreign jurisdictions have also held generally that an assignment
      requires an assignor’s intent to presently assign be clearly manifested.
      “No ‘particular form of words is required for an assignment, but the
      assignor must manifest an intent to transfer and must not retain any
      control or any power of revocation.’” Travertine Corp. v.
      Lexington–Silverwood, 670 N.W.2d 444, 447 (Minn. App., 2003),
      quoting Minnesota Mut. Life Ins. Co. v. Anderson, 504 N.W.2d 284, 286
      (Minn.App., 1993). See, also, E & L Rental Equip., Inc. v. Gifford, 744
      N.E.2d 1007, 1011 (Ind. App., 2001), quoting Brown v. Indiana Nat'l
      Bank, 476 N.E.2d 888, 894 (Ind. App., 1985) : “‘In determining whether
      an assignment has been made, the question is one of intent. A written
      agreement assigning a subject matter must manifest the assignor's intent
      to transfer the subject matter clearly and unconditionally to the
      assignee.’” (Citations omitted.)

Burkhardt, 260 Mich. App. at 654-55 (emphasis added). Finally, while “the general

rule [is] that a third party cannot challenge an assignment,” a third party may

challenge an assignment where the challenge would “‘render[] the assignment

absolutely invalid or ineffective, or void.’” Keyes v. Deutsche Bank Nat. Trust Co.,



                                         16
921 F. Supp. 2d 749, 756 (E.D. Mich. 2013) (quoting Livonia Props. v. 12840–12976

Farmington Road Holdings, LLC, 399 F. App’x 97, 102 (6th Cir. 2010)).

      A.     The February 9, 2016 Assignment

      Ms. Burrell did not “unconditionally” assign to Michigan Ambulatory her right

to collect no-fault PIP benefits from State Farm in the February 9, 2016 Assignment.

In fact, by the clear and unambiguous language of that Assignment, Ms. Burrell

expressly “retained control” over her right to sue State Farm to collect no-fault PIP

benefits, including those benefits due for the services provided by Michigan

Ambulatory on February 9, 2016. Burkhardt, 260 Mich. App. at 655. Far from

“unconditionally” assigning her right to collect no-fault PIP benefits to Michigan

Ambulatory, Ms. Burrell clearly reserved the right to commence a lawsuit against

State Farm, to notify Michigan Ambulatory of any such proceeding and to attempt

to collect in such a proceeding any bills that Ms. Burrell owed to Michigan

Ambulatory arising out of her August 19, 2014 motor vehicle accident. Indeed Ms.

Burrell guaranteed, in her February 9, 2016 Assignment, that she would pay any

expenses she had incurred at Michigan Ambulatory related to the accident out of any

settlement of her claim for no-fault PIP benefits. The record establishes that Ms.

Burrell did include the Michigan Ambulatory bill in her state court case evaluation,

that Michigan Ambulatory had notice of that proceeding, and elected not to


                                         17
participate.   Under the terms of the February 9, 2016 Assignment, Michigan

Ambulatory may have a claim against Ms. Burrell, but not against State Farm. See

Covenant, 500 Mich. at 217 (“This conclusion does not mean that a healthcare

provider is without recourse; a provider that furnishes healthcare services to a person

for injuries sustained in a motor vehicle accident may seek payment from the injured

person for the provider’s reasonable charges.”). Because Covenant establishes that

Michigan Ambulatory never had an independent statutory right to collect no-fault

benefits directly from State Farm, and because Ms. Burrell expressly retained her right

to commence a lawsuit against State Farm to collect all no-fault benefits owed her as

a result of her August 2014 accident in the February 9, 2016 Assignment, and in fact

did so, she did not unconditionally assign that right to Michigan Ambulatory in the

February 9, 2016 Assignment.

      Michigan Ambulatory disputes this conclusion, relying on the following

language of the February 9, 2016 Assignment: “I agree to notify the Center

immediately to pursue its rights to expenses owed for my care under a lawsuit.”

Michigan Ambulatory argues that this language establishes that “the Assignment on

February 9, 2016 not only assigned to [Michigan Ambulatory] Ms. Burrell’s rights to

collect the No-Fault benefits owed to [Michigan Ambulatory], but also included the

right to file a lawsuit against [State Farm].” (Pl.’s Resp. 9, PgID 892.)         This


                                          18
interpretation of the assignment language is simply not reasonable. “Absent an

ambiguity or internal inconsistency, contractual interpretation begins and ends with

the actual words of a written agreement.” Universal Underwriters Ins. Co. v.

Kneeland, 464 Mich. 491, 496 (2001). “A contract is ambiguous if its provisions may

reasonably be understood in different ways.” Id. Because Michigan Ambulatory

drafted the Assignment, any ambiguity that may exist “must be construed most

strongly against [Michigan Ambulatory].” Stark v. Kent Products, Inc., 62 Mich.

App. 546, 547-48 (1975).

      First, as discussed supra, the February 9, 2016 Assignment is invalid because

it does not clearly reflect Ms. Burrell’s intent to unconditionally transfer and

relinquish control over “the thing” (her right to collect PIP benefits from her auto

insurer) purportedly transferred. But additionally, Covenant establishes that providers

never had, and do not have, an independent statutory right to file a claim against a no-

fault insurer and Ms. Burrell could not bestow such an independent right on Michigan

Ambulatory by signing the February 9, 2016 Assignment. The only rights that Ms.

Burrell could transfer were her rights to collect no-fault benefits – which she did not

effectively do in the February 9, 2016 Assignment.              In fact, Ms. Burrell

unambiguously retained for herself the right to proceed in a lawsuit against State Farm

to collect the benefits she claimed were owed her under the Michigan No-Fault Act,


                                          19
including Michigan Ambulatory’s bill. And she exercised that right when she filed

suit against State Farm to collect all no-fault PIP benefits due and payable from State

Farm related to her August 19, 2014 automobile accident.                  She did not

“unconditionally” assign that right to Michigan Ambulatory, under the clear and

unambiguous language of the February 9, 2016 Assignment. Therefore, the February

9, 2016 Assignment does not afford Michigan Ambulatory the right to proceed against

State Farm.

      B.      The June 12, 2017 Assignment

      As discussed supra and as this Court explained in the related Burrell case, on

or before June 6, 2017, Ms. Burrell and State Farm accepted a case evaluation award

and settled in full all claims that Ms. Burrell possessed against State Farm for no-fault

PIP benefits arising out of her August 19, 2014 motor vehicle accident. Pursuant to

Michigan Court Rule 2.403(M)(1), Ms. Burrell’s and State Farm’s acceptance of the

case evaluation award “dispose[d] of all [plaintiff’s] claims in the action.” Mich. Ct.

R. 2.403(M)(1). Michigan Ambulatory, although notified of the case evaluation

proceedings in which Ms. Burrell had expressly listed or “blackboarded” the Michigan

Ambulatory bill, elected not to participate in that case evaluation process. Michigan

Ambulatory did so at its own peril as Ms. Burrell’s acceptance of the case evaluation

award resulted in the settlement and dismissal of her claims against State Farm with


                                           20
prejudice and extinguished Ms. Burrell’s claims against State Farm for the Michigan

Ambulatory bill. Therefore, Ms. Burrell had no rights to assign to Michigan

Ambulatory when she executed the second assignment on June 12, 2017.

      Michigan Ambulatory argues that “as of signing her Assignment on February

9, 2016, Ms. Burrell no longer owned her rights to collect No-Fault Personal Injury

Benefits from [State Farm].” As discussed supra, Ms. Burrell did not unconditionally

assign to Michigan Ambulatory her rights to collect no-fault PIP benefits from State

Farm in the February 9, 2016 Assignment. And Ms. Burrell’s conduct confirms that

she retained the right to commence a suit to collect no-fault benefits from State Farm

that were payable as a result of her August 2014 accident. The February 9, 2016

Assignment expressly reserved to Ms. Burrell her right to proceed with a lawsuit

against State Farm for recovery of all no-fault PIP benefits owed her arising out of her

August 2014 motor vehicle accident, specifically including the right to collect

Michigan Ambulatory’s bill. In that February 9, 2016 Assignment, Ms. Burrell also

guaranteed that she would pay Michigan Ambulatory out of her settlement proceeds.

And she did proceed with a lawsuit against State Farm, and she did notify Michigan

Ambulatory, and she did blackboard Michigan Ambulatory’s bill in her case

evaluation statement, and she did settle all of her claims against State Farm for all no-

fault PIP benefits payable to her as a result of her August 19, 2014 motor vehicle


                                           21
accident.

      Covenant establishes that Michigan Ambulatory’s rights to collect are wholly

derivative of Ms. Burrell’s. Michigan Ambulatory states in its brief that “Defendant

was put on notice of Plaintiff’s Counsel representation on March 31, 2016 and the fact

that Ms. Burrell did not have authority to represent [Michigan Ambulatory’s]

billings.” (Pl.’s Resp. 12, PgID 895.) Of course, Michigan Ambulatory cites no

authority for this blanket proposition regarding Ms. Burrell’s authority to settle her

own no-fault claim against State Farm. Michigan Ambulatory continues: “Ms.

Burrell had no power to settle [Michigan Ambulatory’s] bill.” But saying this doesn’t

make it so and Michigan Ambulatory cites no law in support of this position.

Michigan Ambulatory, under Covenant, possesses no independent statutory basis for

pursuing a claim against State Farm. Its claims, if any, are entirely derivative of Ms.

Burrell’s claims against State Farm. Ms. Burrell settled all of her claims for no-fault

PIP benefits against State Farm by accepting a case evaluation award on or about June

6, 2017, and dismissing her claim against State Farm for all no-fault benefits arising

out of her August 19, 2014 automobile accident, expressly including Michigan

Ambulatory’s bill. She had no rights to recovery against State Farm that she could




                                          22
assign to Michigan Ambulatory on June 12, 2017.6 The June 12, 2017 Assignment

does not afford Michigan Ambulatory a right to proceed against State Farm.

IV.   CONCLUSION

      For the foregoing reasons, State Farm’s Motion for Summary Judgment is

GRANTED.

IT IS SO ORDERED.



                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: October 3, 2018

                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each
attorney or party of record herein by electronic means or first class U.S. mail on
October 3, 2018.


                                        s/Deborah Tofil
                                        Case Manager




6
  As this Court noted in ZMC, Covenant was issued on May 25, 2017, and the case
evaluation award could have been accepted anytime on or before June 6, 2017. 307
F. Supp. 3d at 674 n. 3. By electing not to be involved in the case evaluation process,
Michigan Ambulatory “chose instead to proceed ahead in very uncharted waters.” Id.


                                          23
